        Case 1:18-cv-10225-MLW Document 585 Filed 01/21/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )           No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
PETE GAYNOR, et al.,                     )
                                         )
                Defendants-Respondents.  )
                                         )

          PETITIONERS’ ASSENTED-TO MOTION TO EXTEND DEADLINE

       Pursuant to the Parties’ Joint Motion to Exceed Page Limit and to File Sur-Reply (Dkt.

No. 581), Petitioners intend to file a sur-reply in response to Respondents' Reply in Support of

Their Renewed Motion to Dismiss and Rule 12(c) Motion for Judgment on the Pleadings (Dkt.

No. 583). Petitioners respectfully request that the Court extend the deadline to file a sur-reply

from January 29, 2021 to February 12, 2021. See Dkt. No. 581.

       Should the Court stay the matter before February 12, 2021, which Petitioners continue to

believe is appropriate given the transitions at the Department of Homeland Security, Petitioners

would reserve any sur-reply for such time as the stay has been lifted. Respondents have

informed Petitioners that their position on a stay remains unchanged as of this date, but that they

will provide an update to the Petitioners and the Court if that position changes.




                                                 1
      Case 1:18-cv-10225-MLW Document 585 Filed 01/21/21 Page 2 of 3




     Respectfully submitted this 21st day of January, 2021.


                                           Counsel for the Petitioners

                                           /s/ Allyson Slater
Matthew R. Segal (BBO # 654489)            Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)            Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION             Jonathan A. Cox (BBO # 687810)
FOUNDATION OF MASSACHUSETTS, INC.          Allyson Slater (BBO # 704545)
211 Congress Street                        Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                           Christina Luo (BBO # 705590)
(617) 482-3170                             WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)       60 State Street
Attorney at Law                            Boston, MA 02109
6 White Pine Lane                          Telephone: (617) 526-6000
Lexington, MA 02421                        Facsimile: (617) 526-5000
(339) 970-9283                             kevin.prussia@wilmerhale.com
                                           michaela.sewall@wilmerhale.com
                                           jonathan.cox@wilmerhale.com
                                           allyson.slater@wilmerhale.com
                                           colleen.mccullough@wilmerhale.com
                                           christina.luo@wilmerhale.com




                                             2
        Case 1:18-cv-10225-MLW Document 585 Filed 01/21/21 Page 3 of 3




           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on January 21, 2021 in an attempt to resolve the issues raised in

this motion. Respondents assent to this motion.


                                                      /s/ Allyson Slater
                                                      Allyson Slater




                                                  3
